          Case 3:19-cv-01635-JM-MSB Document 15 Filed 09/04/19 PageID.1633 Page 1 of 3



               1    CHARLES G. LA BELLA (CSBN 183448)
                    charles.labella@btlaw.com
               2    ERIC BESTE (CSBN 226089)
               3
                    eric.beste@btlaw.com
                    ZACHARY P. HELLER (NYBN 5330154; CA Admission pending)
               4    zachary.heller@btlaw.com
                    BARNES & THORNBURG LLP
               5    655 West Broadway, Suite 900
                    San Diego, California 92101
               6
                    Telephone: 619.321.5000
               7    Facsimile:   619.284.3894

               8    Attorneys for Plaintiff,
                    Public Watchdogs
               9

               10                         UNITED STATES DISTRICT COURT

               11                      SOUTHERN DISTRICT OF CALIFORNIA

               12
                    PUBLIC WATCHDOGS, a                  Case No.: 3:19-CV-01635-JM-MSB
               13    California 501(c)(3) corporation.
               14                                        PROOF OF SERVICE
                                           Plaintiff,
               15           V.

                     SOUTHERN CALIFORNIA
               16
                     EDISON COMPANY; SAN DIEGO
               17    GAS & ELECTRIC COMPANY;
                     SEMPRA ENERGY; HOLTEC
               18
                     INTERNATIONAL; UNITED
               19    STATES NUCLEAR
                     REGULATORY COMMISSION;
               20
                     and DOES 1 through 100,
               21
                                          Defendants.
               22

               23

               24

               25

               26

               27

               28
   Barnes &
THORNBURG LLP
Attorneys at Law
   San Dieco
          Case 3:19-cv-01635-JM-MSB Document 15 Filed 09/04/19 PageID.1634 Page 2 of 3



               1          I, Laurie A. Rossi, declare:
               2          I am a citizen of the United States and employed in San Diego County,
               3    California. I am overthe age of eighteen years and not a party to the within-entitled
               4    action. My business address is 655 W. Broadway, Suite 900, San Diego, CA92101-
               5    8484. On September 3, 2019,1 served a copy of the following pleadings described
               6    as:


               7                 Summons in a Civil Action, Complaint, Civil Cover
                                 Sheet, Motion for Preliminary Injunction and
               8                 Temporair Restraining Order, and Memorandum of
                                 Points and Authorities in Support, Declaration of Nina
               9                 Babiarz in Support of Motion for Preliminary
                                 Imunction and Temporary Restraining Order, and
               10                IV^morandum of Points and Authorities in Support;
                                 Declaration of Charles G. La Bella in Support of
               11                Motion for Preliminary Injunction and Temporary
                                 Restraining Order
               12

               13
                    by placing the document(s) listed above in a sealed box with postage thereon fully
               14   prepaid, sent via certified mail, return receipt requested, in the United States mail at
               15
                    SanDiego, California addressed as set forth below.
               16
                                                         SERVICE LIST
               17

                     Attorney General ofthe United States        U.S. Nuclear Regulatory Commission
               18                                                Kristine L. Svinicki, Chair of the NRC
                     U.S. Department of Justice                  Marian Zobler, General Counsel
               19    950 Pennsylvania Avenue                     11555 Rockville Pike, 17^ Floor
                     NW Washington, DC 20530-0001                Rockville, MD 2085z
               20

               21

               22

               23          I declare under penalty ofperjury under the laws ofthe State ofCalifornia
               24   that the above is true and correct.

               25          Executed on September 4, 2019, at San Diego, California.
               26
                                                                  MUAAAJy
               27
                                                                            Laurie A. Rossi
               28
  Barnes &
Thornburg LLP
Attorneys At Law
   SAN DIECO
           Case 3:19-cv-01635-JM-MSB Document 15 Filed 09/04/19 PageID.1635 Page 3 of 3

 Attorn^ or Party without Attorn^.                                                                                For Court Use Only
 BARNES & THORNBURG, LLP
 CHARLES G. LA BELLA. ESQ. (183448)
 655 W Broadway, Suite 900
 San Diego, CA 92101
     Telephone No: 619-321-5000
      Attorney For. Plaintiff                                   Ref. No. or FileNo..
                                                                78833.2

 insert name of Court, andJudicial District and Branch Court:
 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
 CALIFORNIA

   Plaintiff Public Watchdogs, a California 501 (c)(3) corporation
 Defendant: Southern California Edison Company, et al.

            PROOF OF SERVICE                 Hearing Date:             Time:           Dept/Div:       Case Number
                                                                                                       19-CV-1635-JM-MSB


1. At the time ofservice I was at least 18years of age and not a party to this action.

2. Iserved copies of the Summons in a Civil Action, Complaint, Civil Cover Sheet, Motion for Preliminary Injunction and
   Temporary Restraining Order, and Memorandum of Points and Authorities inSupport, Declaration of Nina Babiarz inSupport
   of Motion for Preliminary Injunction and Temporary Restraining Order, Notice of Related Cases,Amended Motion for
   Preliminary Injunction and Temporary Restraining Order, and Memorandum of Points and Authorities inSupport, Declaration
   of Charles G. La Bella in Support of Motion for Preliminary Injunction and Temporary Restraining Order

3.    0.     Party served:   US ATTORNEY'S OFFICE
      b. Personserved: MaryWiggins, Civil Process Clerk, Authorized to AcceptServed Under F.R.C.P. Rule 4. .

4. Address where the party was served: 880 FRONT STREET, SUITE 6293, SAN DIEGO, CA 92101

5.    I served the party:
      a. bypersonalservice. Ipersonally delivered the documents listed initem 2 to the partyor personauthorized to receive
      process for the party (1) on: Tue, Sep 03 2019 (2) at; 02:10 PM

6. Person Who Served Papers:
   a. Pat Lampietti (3352, San Diego County)                                           d. The Feefor Service was: $857.20
     b. FIRST LEGAL
       1111 6th Avenue, Ste. 204
       SAN DIEGO, CA 92101
     c.(619) 231-9111




7. I declare underpenalty ofperjury underthelaws of theUnited States ofAmerica that theforegoing istrueand correct




                                                                                09/04/2019

                                                                                   (Date)                              (Signature)




                                                                     PROOF OF                                                          3727490

                                                                      SERVICE
                                                                                                                                       (841323)

 HRSTLEGAL
